Case 1:21-cv-20518-BB Document 5-11 Entered on FLSD Docket 02/11/2021 Page 1 of 2


                                                                                              Information regarding claim
    Genworth , s;\411
                -r:                                                                           March 09, 2020

   PO Box 10719
   3100 Albert Lankford Drive                                                                  Decedent Name
   Lynchburg VA 24506
                                                                                               Stephen Conlon
                                                                                              Policy Number                                             Phone:
   Stephen Patrick Conlon                                                                     0000186679                                                888.325.5433
                                                                                                                                                        Fax:
                                                                                               Claim Number                                             434.948.5783
    Email: S.Patrick.Conlon4Qa gmail.com                                                       45540                                                    Website:
                                                                                                                                                        Genworth.com




  I, Stephen Patrick Conlon, do hereby agree to honor the beneficiary designation that was confirmed on 08/19/2008,
  listing the beneficiaries as follows:

   Caitlin Conlon              - 25% -Daughter
   Stephen P Conlon             -25% - Son
   Maddison Conlon              -50% - Daughter

  I release any claim I may have to a greater portion of the proceeds than the portion stated above. I further
  understand and agree that Maddison Conlon shall be treated as an irrevocable beneficiary and that her portion shall
  be paid to her court appointed guardian of the property, Christine Vanessa Sarmuksnis.

   Signed this               Day of                            Month,                  Year




   Caitlin M Conlon




                 Affiliated Companies: Genworth Life and Annuity Insurance Company, Genworth Life Insurance Company, Genworth Life Insurance Company of New York
Case 1:21-cv-20518-BB Document 5-11 Entered on FLSD Docket 02/11/2021 Page 2 of 2


                                                                                             Information regarding claim
   Genworth                                         :
                                              Al rf•$
                                                                                             March 09, 2020

   PO Box 10719
   3100 Albert Lankford Drive                                                                Decedent Name
   Lynchburg VA 24506
                                                                                             Stephen Conlon
                                                                                             Policy Number                                             Phone:
   Caitlin Conlon                                                                            0000186679                                                888.325.5433
   2263 Douglas Road, Apt 739                                                                                                                          Fax:
   Miami, Fl 33145                                                                            Claim Number                                             434.948.5783
                                                                                              45540                                                    Website:
   Email: caitlinmconlon@gmail.com                                                                                                                     Genworth.com




  I, Caitlin Conlon, do hereby agree to honor the beneficiary designation that was confirmed on 08/19/2008, listing the
  beneficiaries as follows:

  Caitlin Conlon              - 25% -Daughter
  Stephen P Conlon             -25% - Son
  Maddison Conlon              -50% - Daughter

  I release any claim I may have to a greater portion of the proceeds than the portion stated above. I further
  understand and agree that Maddison Conlon shall be treated as an irrevocable beneficiary and that her portion shall
  be paid to her court appointed guardian of the property, Christine Vanessa Sarmuksnis.

  Signed this                Day of                           Month,                  Year




  Caitlin M Conlon




                Affiliated Companies: Genworffi Life and Annuity Insurance Company, Genworth Life Insurance Company, Genworth Life Insurance Company of New York
